Case 6:18-cv-00906-MJJ-PJH Document 17 Filed 10/18/19 Page 1 of 1 PageID #: 66




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

DEBBIE H HANKS                            CIVIL ACTION NO. 6:18-CV-00906

VERSUS                                    JUDGE JUNEAU

STUDENT TRANSPORTATION                    MAGISTRATE JUDGE HANNA
SPECIALIST LLC

                                MINUTE ENTRY

      It is hereby ORDERED that the parties participate in either (a) mediation with

a private third-party mediator or (b) a settlement conference with the magistrate

judge no later than December 4, 2019.

      It is FURTHER ORDERED that each party file an affirmation with the clerk

of court no later than December 5, 2019 attesting that they have participated in such

alternative dispute resolution and setting forth the date such alternative dispute

resolution occurred. The affirmation should not disclose any monetary amounts

discussed.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of

 October, 2019.


                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
